Citation Nr: 9903787	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970. 

This case came to the Board from an October 1995 RO decision 
which denied service connection for PTSD.  In May 1998 the 
case was remanded to the RO for further action.  It was 
returned to the Board in November 1998.

The RO denied service connection for a psychiatric condition 
(other than PTSD) in March 1991.  The veteran did not appeal 
that decision after notification, and the decision is final.  
38 U.S.C.A. § 7105 (West 1991).  The veteran is claiming 
service connection for PTSD only, and the present Board 
decision is limited to the question of entitlement to service 
connection for PTSD, and no other psychiatric disorder.


FINDINGS OF FACT

During service, the veteran did not engage in combat with the 
enemy, and there is no credible supporting evidence that an 
in-service stressor, which might lead to PTSD, actually 
occurred.  There is also no clear diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from March 1968 
to February 1970.  He served as a machinist mate and was 
awarded Vietnam service and campaign medals based upon his 
service aboard the USS Kawishiwi, an oiler or fuel tanker, 
while that vessel was stationed in the waters off Vietnam.  
The veteran received no decorations evincing combat service, 
nor do his service records otherwise indicate he engaged in 
combat.

The veteran's service medical records show he was seen for 
hyperventilation in March 1968, a few weeks after commencing 
active duty, and he gave a history of similar episodes in the 
past.  He was seen after he passed out in June 1968; the 
impression was drug ingestion.  He was referred for a medical 
consultation in August 1968 for a history of recurrent chest 
pains and dyspnea.  It was reported on consultation that 
there was no dyspnea and that he had chest pain but no rales, 
wheezing, or hyperresonance to percussion.  An increase in 
salt and water was suggested, and it was noted that that 
there was questionable anxiety and questionable 
hyperventilation.  He was seen again for hyperventilation in 
December 1969 while confined to the brig.  The February 1970 
service separation examination noted that the psychiatric 
system was normal.

Medical records from Niagara Falls Memorial Medical Center 
show treatment for physical conditions beginning in 1971.  
There were no findings related to a psychiatric disorder 
until 1977 when the veteran began a series of psychiatric 
admissions.  In December 1977 he was admitted after an 
apparent overdose of Valium.  The final diagnoses included 
depressive neurosis and personality disorder, explosive type.  
Reports of numerous subsequent psychiatric admissions to 
Niagara Falls Memorial Medical Center, for years thereafter, 
are of record.  In all pertinent history reports, no mention 
was made of the veteran's military service.  Diagnoses 
included anxiety neurosis, depressive neurosis, personality 
disorders, and adjustment disorders.  

On a May 1978 VA psychiatric examination, the veteran 
reported that he was treated for hyperventilation two times 
during his service in the Navy.  He said he had a history of 
explosive behavior in the service and had been in frequent 
fights for which he was disciplined.  He reported his recent 
aggressive behavior toward his wife and a neighbor.  The 
diagnosis was personality disorder, explosive type.  

In June 1978 the RO granted a permanent and total disability 
rating for non-service-connected pension purposes, based upon 
a personality disorder, explosive type.  

In August-September 1989, the veteran was admitted to a VA 
medical center (VAMC) for recurrent chest pain.  It was 
reported that he was under a great deal of stress due to 
marital problems.  The diagnoses included an adjustment 
disorder with mixed emotional features and rule out 
personality disorder.  Additional VA and private medical 
records from September 1989 to July 1994 show diagnoses such 
as  personality disorders, adjustment disorder, dysthymic 
disorder, and major depression.  These records contain no 
reference to PTSD or any psychological stressors during the 
veteran's military service.

A July 1994 psychiatric progress note by Demetrio Fajardo, 
M.D. relates that the veteran was a Vietnam veteran and part 
of his disassociated-like stages could be a part of a PTSD 
symptom.  

A number of later medical records from 1994, including some 
from Dr. Fajardo, make no mention of PTSD and refer to other 
psychiatric conditions including a personality disorder and 
depression.

In November 1994 the veteran filed a claim for service 
connection for PTSD.  

In November 1994 the RO sent the veteran a letter, requesting 
detailed information concerning service stressors for claimed 
PTSD, but he failed to respond to the letter.

In a November 1995 letter, Vincent A. Cappello, a social 
worker with the Niagara County Department of Mental Health, 
Alcohol, and Drug Abuse, reported that he had been the 
primary therapist for the veteran since April 1991.  He said 
the veteran's service included duty aboard a naval vessel 
that provided refueling services off of Vietnam.  It was 
commented that while the veteran did not experience land 
forces-type combat, he was part of a mission that assisted 
fighter jets performing bombing missions in which many lives 
were lost.  The social worker added that the veteran's 
emotional state began to decompensate upon his discharge from 
service, "like thousands of other combat veterans suffering 
from Post Traumatic Stress."  

In a February 1996 letter, Dr. Fajardo, of the Niagara County 
Department of Mental Health, Alcohol, and Drug Abuse, 
reported that he had treated the veteran for a year beginning 
in May 1994.  The doctor related that the veteran's 
depression and assaultive behavior apparently did not exist 
prior to a tour of duty in Vietnam, and that, like many 
veterans with PTSD, he began a career when he returned from 
service and his work record showed evidence of explosive 
episodes and major depression.  Dr. Fajardo said the veteran 
appeared to have internal conflicts over his mission in 
Vietnam, and apparently reported olfactory hallucinations 
(smelling napalm) which gave evidence that he had PTSD.

On a June 1997 VA social work survey, the veteran reported 
that during service he was a seaman on the USS Kawishiwi, an 
oiler, and he assisted in refueling other ships while 
stationed off the coast of Vietnam.  He said his ship was not 
attacked and there were no casualties on the ship.  He said 
he feared his ship might be attacked.  He reported he was the 
subject of several disciplinary actions on board ship.  The 
social worker commented that the veteran did not present 
clinically with the symptoms of PTSD and his military history 
did not present sufficient stressors to support a diagnosis 
of PTSD.  The social worker opined that the veteran did have 
depression related to his military service.  

On an August 1997 VA psychiatric examination, the veteran's 
claims folder was reviewed by the doctor.  The veteran 
reported he had been depressed during service.  The examiner 
said the veteran had suffered from depression over a period 
of years, but it was difficult to identify symptoms of PTSD.  
The diagnoses were major depression with psychotic features, 
and a personality disorder.  

In September 1997 a VA doctor from a VA mental health clinic, 
Dr.Szymanski, noted that the veteran had symptoms of PTSD 
such as the intrusive preoccupation with the possibility of 
his oil ship being blown up while stationed off the coast of 
Vietnam.  

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

While the service medical records from the veteran's 1968-
1970 active duty show isolated psychiatric findings, there 
was no suggestion of PTSD at that time.  After service, from 
1977 to 1994, the veteran received extensive psychiatric 
treatment for variously diagnosed psychiatric illness 
(personality disorder, depression, etc.), but prior to 1994 
(around the time when he filed his claim) there was no 
reference to PTSD or to stressors from service.  The first 
medical evidence of record, suggesting the possibility that 
the veteran might have PTSD related to military service, is 
in July 1994 when Dr. Fajardo said the veteran had a symptom 
(a disassociated-like stage) which could be part of a PTSD 
symptom.  In a November 1995 statement, a social worker 
remarked that the veteran's emotional state resembling that 
of combat veteran with PTSD, even if the veteran did not 
engage in combat.  In a February 1996 statement, Dr. Fajardo 
said the veteran's report of olfactory hallucinations 
(smelling napalm) gave evidence that he had PTSD.  The Board 
notes that there is no evidence that the veteran, who was 
stationed on an oiler off of Vietnam, was ever near a site 
where napalm was used.  Dr. Szymanski, in a September 1997 
statement, did not actually diagnose PTSD, but stated that 
the veteran had symptoms of PTSD such as an intrusive 
preoccupation with his oil ship being at risk for being blown 
up when it was off the coast of Vietnam.

The foregoing medical statements at best raise the 
possibility of a PTSD diagnosis, but they do not provide a 
clear diagnosis of PTSD, which is the first requirement for 
service connection under 38 C.F.R. § 3.304(f).  A clear 
diagnosis of PTSD means one that is unequivocal.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran underwent a VA social survey in June 1997, and 
the social worker opined the veteran did not have PTSD.  In 
August 1997 he underwent a thorough VA psychiatric 
examination, with review of his claims folder, for the 
specific purpose of determining if he had a diagnosis of 
PTSD, and the examining doctor found there was no such 
diagnosis.  The Board finds that such assessment is far more 
persuasive than the equivocal medical statements submitted by 
the veteran, since the VA doctor based his determination, of 
no PTSD diagnosis, on a thorough examination and review of 
historical records.  The veteran's own assertion that he has 
PTSD is not cognizable evidence since, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board finds that the weight of the evidence demonstrates 
that the veteran has no clear (unequivocal) diagnosis of 
PTSD, which is one mandatory requirement for service 
connection.  38 C.F.R. § 3.304(f).

Even if there were a clear diagnosis of PTSD, another 
requirement for service connection is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  Id.  The veteran does not allege that he was 
exposed to combat stressors, and his service records show he 
received no decorations evincing combat exposure and contain 
no other evidence of combat exposure.  He did not serve in 
Vietnam itself, but on a non-combat support vessel off the 
coast of Vietnam.

Since the veteran did not engage in combat with the enemy, 
bare allegations are insufficient to establish service 
stressors for PTSD; rather, stressors must be corroborated by 
official service records or other credible supporting 
evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  The 
veteran's official service records give no support for any 
in-service stressor.  He has not specified service stressors 
and did not respond to an RO request to provide detailed 
information on service stressors.  Without such detailed 
information, the RO is unable to attempt verification of 
stressors through the service department.  The claimed 
olfactory hallucination of smelling napalm implies that the 
veteran was in the vicinity of napalm atttacks, but nothing 
in the record suggests that the veteran, who was stationed on 
an oiler off the coast of Vietnam, was anywhere near a napalm 
attack.  In short, there is no credible supporting evidence 
that an in-service stressor, which might lead to PTSD, 
actually occurred, which is one of the requirements for 
service connection.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

